Citation Nr: 0102087	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-22 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from March 1966 to 
March 1968.  He also had subsequent service in the National 
Guard.  

This appeal comes before the Board of Veterans' Appeals on 
appeal of a June 1999 rating action by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, regional 
office (RO).  In that decision, the RO determined that new 
and material evidence sufficient to reopen a previously 
denied claim for service connection for bilateral pes planus 
had not been received.  

The issue certified on appeal is whether new and material 
evidence has been received sufficient to reopen a claim of 
entitlement to service connection for bilateral pes planus 
(claimed as injuries to his feet).  The Board finds that the 
issue of whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for arthritis of the feet is included in the 
current claim.  Therefore, the issue is as stated on the 
title page of this decision.

The veteran in his substantive appeal raised the issue of 
service connection for frozen feet.  This issue has not been 
adjudicated by the RO and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In February 1985, the RO denied service connection for 
bilateral pes planus.  The veteran initiated, but did not 
complete, an appeal of the RO's February 1985 denial.  

2.  The evidence submitted since the unappealed February 1985 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  


CONCLUSION OF LAW

The additional evidence received since the RO's February 1985 
decision is new and material; thus, the requirements to 
reopen the veteran's claims of entitlement to service 
connection for bilateral pes planus and arthritis of the feet 
have been met.  38 U.S.C.A. §§  5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 
101(24), 1110,(West 1991& Supp. 2000); 38 C.F.R. § 3.6(a) 
(2000).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.306 (2000).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (2000).  

The evidence of record at the time of the February 1985 
rating action may be briefly summarized.  The service medical 
records show that at the time of the October 1965 
pre-induction examination, the veteran reported that he had 
previously experienced, or was experiencing foot trouble.  
Pes planus was noted on the evaluation report.  The service 
medical records reflect treatment for painful bilateral pes 
planus, which included arch supports and a temporary 
assignment limitation that necessitated no crawling, 
stooping, running, jumping, prolonged standing or marching, 
or guard duty; no assignment that required prolonged or 
repeated exposure to extreme cold; and no continuous wearing 
of thermo boots.  X-rays taken of the veteran's feet in May 
1967 showed arthritic changes.  

A January 1970 VA examination demonstrated bilateral pes 
planus with moderate bulging medially, a weight bearing line 
that was lateral to the great toe, no bowing of the Achilles 
tendon, no corns, a rather mild callus under the distal head 
of the second metatarsal of the left foot, no callus on the 
right, and flexible feet.  The examiner diagnosed flexible 
and non-rigid pes planus and concluded that arthritis of the 
feet was not found.  

In February 1970 the RO denied service connection for 
bilateral pes planus and arthritic changes of both feet on 
the basis that the veteran's pre-existing pes planus was not 
aggravated by his active military duty and that arthritis of 
the feet was not shown by the evidence of record.  The RO 
notified the veteran of this denial and of his appellate 
rights in March 1970.  The veteran did not initiate an appeal 
of the RO's February 1970 decision, which, therefore, became 
final.  38 U.S.C.A. § 7105 (West 1991).  

Subsequently received were duplicate service medical records 
from the veteran's period of active military duty as well as 
copies of relevant medical records from his reserve service.  
In May 1970, the veteran complained of foot pain that was 
causing him to be unable to perform his details, including 
any prolonged marching or walking.  X-rays showed 
hypertrophic changes around the left talonavicular joint. 

In January 1980, the RO confirmed the previous denial of 
service connection for bilateral pes planus.  In February 
1980, the RO notified the veteran of this determination.  The 
veteran failed to initiate an appeal of the denial.  
Consequently, the RO's January 1980 decision is final.  
38 U.S.C.A. § 7105 (West 1991).  

In October 1982, the veteran filed a petition to reopen his 
claim for service connection for bilateral pes planus.  Along 
with the petition, the veteran submitted duplicate copies of 
service medical records from his period of active military 
duty and from his two-week reserve training in May 1970.  In 
November 1982, the RO notified the veteran that no further 
action could be taken until he submitted new and material 
evidence. 

Subsequently, in November 1984, the veteran filed a petition 
to reopen his claim for service connection for bilateral pes 
planus.  With this petition, the veteran also submitted 
duplicate copies of his service medical records.  By a 
February 1985 rating action, the RO determined that new and 
material evidence had not been received sufficient to reopen 
the previously denied claim for service connection for 
pre-existing bilateral pes planus.  Also in February 1985, 
the RO notified the veteran of this determination.  Although 
the veteran filed a notice of disagreement with this denial, 
he did not perfect the appeal.  Consequently, the RO's 
February 1985 decision is final.  38 U.S.C.A. § 7105 (West 
1991).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2000).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512-513 
(1992).  

Additional evidence received since the RO's February 1985 
includes private medical records reflecting treatment for 
bilateral pes planus from 1977 to 1998.  These medical 
reports represent the first time that continued post-service 
treatment subsequent to 1970 for the veteran's feet 
disabilities has been shown.  As such, the Board finds that 
these documents provide evidence which bears directly and 
substantially upon the specific matter under consideration, 
is so significant that it must be considered to decide fairly 
the merits of this service connection claim, and was not 
considered by the RO when it rendered its final denial in 
February 1985.  

The Board concludes, therefore, that the medical records 
received after the RO's February 1985 decision constitute new 
and material evidence and that, therefore, the claims for 
service connection for bilateral pes planus and arthritis of 
the feet are reopened.  



ORDER

Having submitted new and material evidence, the veteran's 
claims of entitlement to service connection for bilateral pes 
planus and arthritis of the feet are reopened, and to this 
extent only the appeal is granted.  


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for bilateral pes planus and arthritis of the 
feet, a remand of the underlying service connection claim is 
necessary to accord the RO an opportunity to adjudicate the 
issue on a de novo basis.  

In this regard, the Board notes that a significant change in 
the law occurred during the pendency of the veteran's appeal.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In part, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000 and to such claims which were 
filed before the date of enactment but which were not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, a 
decision by the Board at this time would be potentially 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

Areview of the claims folder indicates that the veteran may 
be incarcerated.  The Court has cautioned "those who 
adjudicate claims of incarcerated veterans to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement.  Such individuals are entitled to the same care 
and consideration given to their fellow veterans."  See Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991); Bolton v. Brown, 
8 Vet.App. 185, 191 (1995).

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

2.  After procuring any necessary 
authorization, the RO should obtain all 
available treatment records, which are not 
on file and which pertain to treatment 
that the veteran has received for his 
bilateral pes planus and arthritis of the 
feet since his separation from service 
which have not been previously submitted.  

3.  The RO should contact the appropriate 
sources in order to verify the dates of 
the veteran's service in the National 
Guard, to include his active duty for 
training and inactive duty dates and all 
associated medical records.

4.  The RO should take the appropriate 
steps to ensure that the veteran undergoes 
an examination for VA purposes as 
indicated in Wood and Bolton.  The 
examination should be conducted by an 
orthopedist in order to determine the 
nature, severity and etiology of the 
bilateral pes planus and arthritis of the 
feet.  In addition to x-rays, any testing 
and any specialized examinations deemed 
necessary should be performed.

The claims folder and a copy of this 
Remand should be made available to the 
examiner if deemed appropriate by the RO.  
If a non-VA orthopedist is utilized, to 
include those employed by the Florida 
Correction Department, the RO should 
provide guidance with regard to 
thoroughness of the examinations.  
Following the examination, it is requested 
that the examiner render opinions as to 
the following:

a)  When were the bilateral pes planus and 
arthritis of the feet initially 
manifested?  

b)  If the examiner determines that the 
veteran's bilateral pes planus and/or 
arthritis pre-existed his entrance into 
active duty, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that the preservice 
bilateral pes planus and/or arthritis 
underwent a chronic increase in severity 
beyond its natural progression during the 
veteran's active service or during any 
subsequent period of active duty for 
training or inactive duty training in the 
National Guard?  

A complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for bilateral pes 
planus and arthritis of the feet on a de 
novo basis.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received since the issuance of 
the statement of the case as well as 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



